Citation Nr: 1135074	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  03-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residuals of a cold injury of the right upper extremity, prior to June 16, 2009.

2.  Entitlement to an initial rating higher than 10 percent for residuals of a cold injury of the left upper extremity, prior to June 16, 2009.

3.  Entitlement to a rating higher than 20 percent for residuals of a cold injury of the right upper extremity, from June 16, 2009.

4.  Entitlement to a rating higher than 20 percent for residuals of a cold injury of the left upper extremity, from June 16, 2009.

5.  Entitlement to an extraschedular initial rating higher than 30 percent for residuals of a cold injury of the right lower extremity, to include a claim for a separate compensable evaluation for separately diagnosed residuals.

6.  Entitlement to an extraschedular initial rating higher than 30 percent for residuals of a cold injury of the left lower extremity, to include a claim for a separate compensable evaluation for separately diagnosed residuals.

7.  Entitlement to a compensable rating for bilateral hearing loss, prior to June 16, 2009.

8.  Entitlement to a rating higher than 10 percent for bilateral hearing loss, from June 16, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1953 to October 1956.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2006, January 2007 and June 2010, the Board remanded these claims for additional development.  



	(CONTINUED ON NEXT PAGE)


FINDING OF FACT

The Board was notified in August 2011 that the Veteran died in August 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


